ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_07_EN.txt.                      584




                                   DECLARATION OF JUDGE DONOGHUE



                        Agrees with Court that Article 7, paragraph 1, sets forth an obligation to
                     prosecute, not an obligation to extradite — Extradition relieves a State party from
                     the obligation to prosecute — No need for Court to decide whether Belgium falls
                     within Article 5, paragraph 1, because duties under Article 6, paragraph 2, and
                     Article 7, paragraph 1, are erga omnes partes — Not obvious that conclusions
                     regarding substantive obligations of the Convention should be reached in the
                     context of admissibility, rather than on the merits — Temporal scope of obligation
                     to prosecute does not extend to alleged offences from prior to Convention’s entry
                     into force — Senegal not precluded from prosecuting earlier offences — Court’s
                     analysis not limited by positions advanced by the Parties.




                         1. I agree with the Judgment rendered by the Court today and submit
                     this declaration in order to address in additional detail the meaning and
                     effect of Article 6, paragraph 2, and Article 7, paragraph 1, of the United
                     Nations Convention against Torture and Other Cruel, Inhuman or
                     Degrading Treatment or Punishment of 10 December 1984 (hereinafter,
                     the “Convention”), which play such an important role in the Court’s
                     ­reasoning.
                         2. Taken as a whole, Articles 4 to 7 of the Convention strike a power-
                      ful blow against impunity. Articles 4 and 5 provide the necessary condi-
                      tions for States parties to initiate proceedings against alleged offenders,
                      by requiring States parties to criminalize torture and to establish jurisdic-
                      tion over torture in certain specified contexts. For purposes of this case, it
                      is especially significant that Article 5, paragraph 2, requires a State party
                      to establish its jurisdiction over an alleged offender found in its territory,
                      even if the alleged acts of torture occurred outside of its territory and
                      neither the alleged offender nor the victims are of its nationality. But
                      States parties are not merely required to create the conditions that would
                      permit them to prosecute alleged torturers. Instead, Articles 6 and 7
                      require a State party to take a series of related, specific steps if it finds
                      an alleged offender in its territory, including placing the individual in
                      ­custody, conducting an immediate inquiry and submitting the case to
                       prosecution, if it does not extradite the alleged offender. The question
                       whether Senegal complied with these obligations, in particular, those
                       under Article 6, paragraph 2, and Article 7, paragraph 1, is at the heart
                       of this case.



                     166




6 CIJ1033.indb 328                                                                                         28/11/13 12:50

                     585 	 obligation to prosecute or extradite (decl. donoghue)

                       3. The obligations of the State in which an alleged offender is found —
                     especially the obligation contained in Article 7, paragraph 1 — are often
                     described by the shorthand phrase “extradite or prosecute” or “aut dedere
                     aut judicare”. That phrase is misleading because it suggests an obligation
                     to extradite. I agree with the Court, however, that this is not the correct
                     understanding of Article 7, paragraph 1, and that the obligation under
                     Article 7, paragraph 1, is to submit a case for prosecution.
                       4. Article 7, paragraph 1, provides :
                              “The State Party in the territory under whose jurisdiction a person
                           alleged to have committed any offence referred to in Article 4 is found
                           shall in the cases contemplated in Article 5, if it does not extradite
                           him, submit the case to its competent authorities for the purpose of
                           prosecution.”
                     From the text alone, it is clear that prosecution and extradition are not
                     on equal footing. The provision obligates a State party to “submit the
                     case to its competent authorities for prosecution”. Extradition relieves the
                     State party from that obligation. The option of extradition in lieu of sub-
                     mission to prosecution is an important component of the anti-impunity
                     provisions of the Convention ; there are many circumstances in which
                     extradition might be the more effective means of bringing an alleged
                     offender to justice. Nonetheless, extradition is not required by this provi-
                     sion nor by any other provision of the Convention.
                        5. In the present case, the Parties have devoted considerable attention
                     to Belgium’s extradition requests and to the fact that, to date, Senegal has
                     not extradited Mr. Habré. It bears emphasis, however, that the Court
                     does not come to any conclusions regarding those extradition requests.

                        6. Given that the obligation in Article 7, paragraph 1, is to submit the
                     case for prosecution, it is important to consider what triggers that obliga-
                     tion. Article 7, paragraph 1, requires the State in the territory of which
                     the alleged offender is found to submit the case for prosecution “if it does
                     not extradite [the alleged offender]”. Does this mean that the obligation
                     to submit a case for prosecution only arises when there has been an extra-
                     dition request ? Again, the attention given by the Parties to Belgium’s
                     extradition requests might suggest that Senegal’s obligation to submit
                     Mr. Habré’s case for prosecution flows from the failure to extradite, but,
                     like the Court, I do not reach this conclusion. Instead, I agree with
                     the conclusion in the Judgment that the obligation to submit a case to
                     prosecution is independent of an extradition request.


                        7. The closely‑related obligations contained in Articles 6 and 7 arise as
                     a result of the presence of the alleged offender in the territory of the State
                     party. Under Article 6, when a State party finds an alleged offender in its
                     territory, it must place the alleged offender in custody, immediately make
                     a preliminary inquiry into the facts and notify other States parties that

                     167




6 CIJ1033.indb 330                                                                                    28/11/13 12:50

                     586 	 obligation to prosecute or extradite (decl. donoghue)

                     would have a basis under the Convention to exercise jurisdiction.­
                     Notably, the obligation to hold the alleged offender in custody applies
                     “only for such time as is necessary to enable any criminal or extradition
                     proceedings to be instituted” (Art. 6, para. 1 ; emphasis added). Thus, the
                     obligations in Article 6 plainly arise before any extradition proceedings
                     have commenced. If Article 7 required submission of a case for prosecu-
                     tion only after an extradition request, the placement of the individual in
                     custody and the conduct of a preliminary inquiry in the absence of such a
                     request would be without purpose.

                        8. The Court’s conclusion that the obligations under Articles 6 and 7
                     are independent of an extradition request is important to its analysis of
                     Belgium’s standing in this Court. Belgium’s extradition requests did not
                     give rise to Senegal’s duties under Articles 6 and 7 ; those duties were a
                     consequence of the presence in Senegal of an individual alleged to be
                     responsible for torture. The Court therefore has no need to decide whether
                     Belgium falls within Article 5, paragraph 1, of the Convention (which
                     refers to the exercise of jurisdiction by a State “[w]hen the victim is a
                     national of that State”). This is why, in considering standing, the Court
                     need not concern itself with the fact that none of the complainants in the
                     proceedings underlying the Belgian extradition requests had Belgian
                     nationality when the alleged offences occurred.


                        9. The Court makes a number of important observations in the course
                     of its conclusion that Belgium has standing to pursue this case against
                     Senegal. Having established that the duty to prosecute is triggered by the
                     presence of the alleged offender (and thus is not conditioned on an extra-
                     dition request), the Court considers to whom that duty is owed. I agree
                     with the Court that Senegal’s duties to conduct a preliminary inquiry and
                     to submit Mr. Habré’s case for prosecution is owed to all States parties.
                     Here, it is again important to bear in mind the combined package of obli-
                     gations comprising Articles 4 to 7 of the Convention.

                         10. Articles 4 and 5 unquestionably impose a duty on States parties
                     to put in place legislation. This duty must correspond to a right on the
                     part of some or all of the other State parties ; this is inherent in the nature
                     of treaty relations. A State party’s adherence to this duty to legislate is
                     of consequence to all other States parties, so it is difficult to see why the
                     duty would be owed to some States parties but not to others. In addition,
                     under Article 6, a State party incurs the duty to place the individual in
                     custody and immediately to make a preliminary inquiry, whenever an
                     individual allegedly responsible for torture is present in its territory,
                     ­without limitation as to the location of the alleged offence or the nation-
                      ality of the victim or alleged offender. Once again, a breach of these
                      obligations is of consequence to all States parties. For each of these
                      ­
                      ­provisions, therefore, it can be said that the State in the territory of which

                     168




6 CIJ1033.indb 332                                                                                      28/11/13 12:50

                     587 	 obligation to prosecute or extradite (decl. donoghue)

                     the offender is found has duties that correspond to rights on the part of
                     all other States parties.

                        11. If the text of Article 7, paragraph 1, is considered in isolation from
                     the related obligations in Articles 4, 5 and 6, it might be argued that the
                     obligation set forth in Article 7, paragraph 1, is owed not to all States
                     parties, but only to certain States. In particular, Article 7, paragraph 1,
                     requires submission for prosecution “in cases contemplated in Article 5”.
                     This might be seen to suggest that the duty to submit a case for prosecu-
                     tion is owed only to States that fit within Article 5 : the State in the terri-
                     tory of which the offence allegedly occurred ; the State of the offender’s
                     nationality ; and the State of the victim’s nationality (if that State exer-
                     cises jurisdiction based on a victim’s nationality). This more parsimoni-
                     ous approach would greatly reduce the potency of the related obligations
                     in Articles 4 to 7 of the Convention. It would mean, for example, that the
                     State where the alleged offender is located owes no duty to any other
                     State in a situation in which the alleged torture occurs in its territory and
                     the victim and alleged offender are nationals of that State. The territorial
                     State would be free to accord impunity to the alleged offender. The prob-
                     lem would persist if the alleged offender fled to the territory of another
                     State. The State in the territory of which the alleged offence occurred
                     (which, in this example, is also the State of nationality of the alleged
                     offender and of the victim) might decide not to invoke the responsibility
                     of the State in the territory of which the alleged offender is located. If the
                     latter State owes no duty to any other State party, the alleged offender
                     will enjoy precisely the sort of safe haven that the Convention was
                     intended to eliminate. These situations are hypothetical, but they are not
                     far‑fetched. They serve to illustrate that the obligations at issue could be
                     entirely hollow unless they are obligations erga omnes partes.

                         12. For these reasons, I conclude that the duties imposed by Article 6,
                       paragraph 2, and Article 7, paragraph 1, of the Convention are duties
                       erga omnes partes. This characterization may not fit every provision of
                       the Convention. Moreover, an “extradite or prosecute” provision in
                       another treaty would give rise to a duty to a particular State if, in fact, it
                       required extradition.
                         13. As a consequence of its conclusion that the duties under Article 6,
                       paragraph 2, and Article 7, paragraph 1, are owed to all States parties,
                     the Court concludes that Belgium has standing in this Court to invoke
                     Senegal’s responsibility in respect of the alleged breach of these duties.
                     The Court integrates into a single step its understanding of the primary
                     rules specified in the Convention ; their erga omnes character ; and the
                     secondary rules of State responsibility (i.e., that Belgium may invoke
                     ­Senegal’s responsibility). In all respects, the Court’s analysis turns on
                      ­substantive law.
                         14. These issues of substantive law might well have been examined as
                       part of the Court’s analysis of the merits. In the Judgment, however, the

                     169




6 CIJ1033.indb 334                                                                                      28/11/13 12:50

                     588 	 obligation to prosecute or extradite (decl. donoghue)

                     Court frames the issue as a question of standing, which, in turn, it treats
                     as an aspect of admissibility. As the Court has stated before, objections to
                     admissibility
                           “normally take the form of an assertion that, even if the Court has
                           jurisdiction and the facts stated by the applicant State are assumed to
                           be correct, nonetheless there are reasons why the Court should not
                           proceed to an examination of the merits” (Oil Platforms (Islamic
                           Republic of Iran v. United States of America), Judgment, I.C.J. Reports
                           2003, p. 177, para. 29). 

                     Such reasons could include “a failure to comply with the rules as to
                     nationality of claims ; failure to exhaust local remedies ; the agreement of
                     the parties to use another method of pacific settlement ; or mootness of
                     the claim” (Application of the Convention on the Prevention and Punish-
                     ment of the Crime of Genocide (Croatia v. Serbia), Preliminary Objec-
                     tions, Judgment, I.C.J. Reports 2008, p. 456, para. 120).

                        15. It is not obvious that the content of certain duties imposed by the
                     Convention against Torture, or the question as to which States parties
                     those duties are owed, should fall within this category of obstacles to the
                     exercise of the Court’s jurisdiction. The Court’s decision to address these
                     questions under the rubric of admissibility is without practical effect in
                     the present case, in which jurisdiction, admissibility and the merits were
                     all considered in the same phase of the proceedings. The matter may
                     require further analysis and elaboration in future cases in which an Appli-
                     cation is premised on obligations erga omnes partes.
                        16. In respect of the question of standing, I have also considered that
                     the compromissory clause of the Convention permits States to opt out of
                     the jurisdiction of this Court (see Art. 30, para. 2). The suggestion has
                     been made that this flexibility as to dispute resolution undermines the
                     conclusion that a State’s duties to conduct an immediate inquiry and to
                     submit a case for prosecution are duties erga omnes partes. That reason-
                     ing would apply to many human rights treaties that permit flexibility as to
                     dispute resolution mechanisms. I am not convinced that such institutional
                     provisions detract from the erga omnes partes character of particular obli-
                     gations.

                        17. When the Court concluded that the erga omnes character of a norm
                     could not itself be the basis for the Court’s jurisdiction, it observed that
                     “the erga omnes character of a norm and the rule of consent to jurisdic-
                     tion are two different things” (East Timor (Portugal v. Australia), Judg-
                     ment, I.C.J. Reports 1995, p. 102, para. 29 ; see also Armed Activities on
                     the Territory of the Congo (New Application : 2002) (Democratic Republic
                     of the Congo v. Rwanda), Jurisdiction and Admissibility, Judgment,
                     I.C.J. Reports 2006, p. 32, para. 64). The erga omnes partes character of
                     provisions of the Convention against Torture defines the duties of all

                     170




6 CIJ1033.indb 336                                                                                   28/11/13 12:50

                     589 	 obligation to prosecute or extradite (decl. donoghue)

                     States parties, as a matter of substantive law. All States parties have an
                     obligation to implement those duties in good faith, regardless of the dis-
                     pute resolution mechanisms associated with the particular treaty. Thus, I
                     do not see how flexibility as to dispute resolution mechanisms could erode
                     the substance of a State’s duties under a treaty. They are, once again,
                     “two different things”. The fact that the Court chose to analyse Belgium’s
                     substantive rights as a question of admissibility does not change this con-
                     clusion.
                         18. I have one final point regarding the interpretation of Article 7,
                     paragraph 1, relating to the temporal scope of the obligation to submit a
                     case for prosecution. I agree with the Court that Senegal’s obligation to
                     submit Mr. Habré’s case to prosecution does not extend to offences that
                     allegedly occurred prior to entry into force of the Convention. As the
                     Court observes, treaties are not interpreted to bind parties in relation to
                     facts that took place prior to their entry into force unless a different inten-
                     tion is established. This presumption is of particular relevance when con-
                     sidering treaty provisions that impose obligations in the field of criminal
                     law. The obligation to submit a case for prosecution can be interpreted to
                     apply to acts allegedly committed before entry into force only if the Con-
                     vention also requires a State party to criminalize torture retroactively
                     (under Article 4) and to establish its jurisdiction retroactively (under
                     ­Article 5). There is nothing in the treaty, nor, to my knowledge, in the
                      travaux préparatoires, indicating such an intention.


                        19. There is an important distinction, however, between the conclusion
                     that Senegal is not required by the treaty to prosecute for offences that
                     allegedly occurred before the entry into force of the Convention and the
                     question whether it has discretion to do so. As the Court notes, nothing
                     in the Convention precludes Senegal from submitting for prosecution
                     offences that occurred before entry into force of the Convention. Looking
                     beyond the Convention, Article 15 of the 1966 International Covenant on
                     Civil and Political Rights reflects a general prohibition on retroactive
                     criminal laws, which also is a part of many national legal systems. None-
                     theless, the Covenant admits of exceptions for offences that previously had
                     been recognized as crimes. A State might therefore decide to prosecute
                     an alleged offender in respect of acts of torture committed prior to enact-
                     ment of a particular statute because it concludes that the conduct in ques-
                     tion was criminal even before enactment of that particular statute. But
                     the prospect that such retroactive application of a statute would be lawful
                     does not mean that the Convention requires a State party to enact retro-
                     active criminal statutes. I agree with the Court that the Convention can-
                     not be interpreted to have imposed sub silentio an obligation to enact
                     retroactive criminal laws.

                       20. I also note that the Court’s conclusion on the temporal scope of
                     Article 7, paragraph 1, does not free Senegal from the obligation to

                     171




6 CIJ1033.indb 338                                                                                     28/11/13 12:50

                     590 	 obligation to prosecute or extradite (decl. donoghue)

                     ­rosecute Mr. Habré, because the claims made against Mr. Habré
                     p
                     include many serious offences allegedly committed after 26 June 1987, as
                     is clear from the complaints filed in Senegalese and Belgian courts.

                        21. The dispositive paragraphs of today’s Judgment bind only the Par-
                     ties. Nonetheless, the Court’s interpretation of a multilateral treaty (or of
                     customary international law) can have implications for other States. The
                     far‑reaching nature of the legal issues presented by this case is revealed by
                     the number of questions posed by Members of the Court during oral pro-
                     ceedings. The Court would be ill‑advised in such circumstances to confine
                     itself to the legal conclusions advanced by the two States that happen to
                     appear before it. In Jurisdictional Immunities of the State ((Germany v.
                     Italy : Greece intervening), Judgment, I.C.J. Reports 2012 (I), p. 99), for
                     example, two States from a single region, with a common legal tradition,
                     agreed on many aspects of the law governing foreign State immunity.
                     Because its conclusions had implications for other States, however, the
                     Court conducted its own analysis of customary international law. In
                     interpreting the Convention against Torture, the Court once again wisely
                     has not limited itself to positions advanced by the Parties.


                                                                (Signed) Joan E. Donoghue.




                     172




6 CIJ1033.indb 340                                                                                   28/11/13 12:50

